TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00107-CR
NO. 03-03-00108-CR



Adrian German, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 9024194 & 9024195, HONORABLE BOB PERKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In cause number 9024194, a jury found appellant Adrian German guilty of two counts
of attempted capital murder and assessed punishment at imprisonment for sixty years.  See Tex. Pen.
Code Ann. §§ 15.01, 19.03 (West 2003).  In cause number 9024195, the jury found German guilty
of two counts of aggravated robbery and assessed punishment at imprisonment for forty years.  See
id. § 29.03.  In two points of error, German contends the district court erred by permitting a witness
to invoke the Fifth Amendment privilege against self-incrimination.  We will overrule this
contention and affirm the convictions.
German and an accomplice, Mitchell Bond, entered a pharmacy, held the manager
and pharmacist at gunpoint, and stole money and drugs.  During their subsequent flight, German
fired shots at two police officers.  In his defense, German called as a witness Robert Jordan, a county
jail inmate awaiting trial for murder.  Outside the jury's presence, German asked Jordan if he had
shared a jail cell with Bond and if Bond had told him that he, Bond, had forced German at gunpoint
to shoot at the pursuing police officers.  On the advice of counsel, Jordan invoked his privilege
against self-incrimination and refused to answer the questions.  Jordan's counsel informed the court
that his client had made several statements under oath to the police, and that he was concerned that
Jordan's testimony at German's trial might result in charges of perjury, making false reports, or
obstruction of justice.
German argues that Jordan did not legitimately invoke the Fifth Amendment because
he did not show that his testimony would incriminate him with regard to any offense already
committed.  German asserts that Jordan's concern that his testimony might result in perjury charges
was not a proper basis for invoking the Fifth Amendment privilege.  German urges that under the
circumstances, his Sixth Amendment right to call witnesses on his own behalf was violated by the
court's failure to compel Jordan to testify.
A defendant's constitutional right to compulsory process must yield to a witness's
constitutional privilege against self-incrimination.  Bridge v. State, 726 S.W.2d 558, 567 (Tex. Crim.
App. 1986); Chandler v. State, 744 S.W.2d 341, 342 (Tex. App.--Austin 1988, no pet.).  A trial
court cannot compel a witness to answer unless it is perfectly clear from a careful consideration of
all the circumstances that the witness is mistaken in asserting the privilege and that the answer
cannot possibly tend to incriminate the witness.  Grayson v. State, 684 S.W.2d 691, 696 (Tex. Crim.
App. 1984).  When a witness invokes the Fifth Amendment privilege on the advice of counsel, no
further inquiry by the trial court is required.  Ross v. State, 486 S.W.2d 327, 328 (Tex. Crim. App.
1972); Suarez v. State, 31 S.W.3d 323, 329 (Tex. App.--San Antonio 2000, no pet.); Chennault v.
State, 667 S.W.2d 299, 302 (Tex. App.--Dallas 1984, pet. ref'd).
In Chandler, the defendant sought to compel the testimony of his accomplice, who
had already been tried and convicted for his role in the criminal incident. 744 S.W.2d at 342.  For
this reason, the defendant urged that the witness had no basis for claiming the Fifth Amendment
privilege.  Id.  We disagreed, holding that the witness's reasonable belief that his testimony might
expose him to prosecution for perjury was a legitimate basis for invoking the privilege.  Id. at 343.
We hold that the district court did not err by refusing to compel Jordan to testify after
the witness invoked his Fifth Amendment privilege on the advice of counsel.  The points of error are
overruled, and the judgments of conviction are affirmed.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Affirmed
Filed:   September 11, 2003
Do Not Publish